DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
2. Claims 1-3,6-11,14,17-26 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus) and 11 (method)  the closest prior art is Avantree et al (Quick User Guide Avantree Oasis plus (TC500P) – 2018 attached) in view of Avnatree1 et al (Avantree Bluetooth transmitter receiver Oasis Plus -2018 https://www.youtube.com/watch?v=rlwBQgIzzY8). Regarding claim 1, Avantree discloses an apparatus for interfacing between a source media device and a destination media device,(Avantree Oasis plus interfacing between the source media device TV and the destination media device (speakers or Bluetooth receiver device), see figure 6-1; (Equivalent to Applicant’s figure 4)  the apparatus comprising: an input interface that is configured to receive an input optical signal, and is configured to convert the input optical signal to a digital audio signal, wherein the digital audio signal is an electrical signal;(Avantree Oasis plus receiving the optical signal optical signal from the source media (TV) and converting the received optical signal to a digital audio signal to be received by the speakers, see figure 4-1; (Equivalent to Applicant’s figure 4) a buffer that is configured to receive the digital audio signal converted by the input interface, and is configured to buffer the digital audio signal as a buffered digital audio signal;(Avantree Oasis plus receiving the digital audio signal from the TV/Audio source, see figure 6-1; (Equivalent to Applicant’s figure 4) an output interface that is configured to receive the buffered digital audio signal from the buffer, and is configured to convert the buffered digital audio signal to an output optical signal;(speakers receiving the buffered audio signal from the OASIS through speaker optical input, see figure 4-1; (Equivalent to Applicant’s figure 4) a processor that is configured to process the buffered digital audio signal from the buffer, and is configured to generate a processed digital audio signal based on the buffered digital audio signal; (Avantree Oasis plus receiving the digital audio signal from the TV/Audio source and processing the received digital audio signal, see figure 6-1; (Equivalent to Applicant’s figure 4) and a wireless transmitter that is configured to receive the processed digital audio signal from the processor,(Avantree Oasis plus with Bluetooth transmitter for transmitting the processed digital audio signal, see figure 4-1; (Equivalent to Applicant’s figure 4) and wherein the input optical signal passes through the input interface, the buffer and the output interface uninterruptedly to generate the output optical signal ;( Avantree Oasis plus receiving the optical signal at the input interface and is further transmitted uninterruptedly to the output interface to speakers as a destination device through the Avantree OASIS plus, see figure 4-1; (Equivalent to Applicant’s figure 4). Further Avantree1 discloses is configured to transmit the processed digital audio signal to at least one wireless device ;( Avantree Oasis plus transmitting the processed digital audio signal to the wireless device, see figure as reproduced below; (Equivalent to Applicant’s figure 4)  and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide different audio volumes for different destination devices. 



    PNG
    media_image1.png
    700
    1284
    media_image1.png
    Greyscale



However, regarding claim 1, the prior art of record fails to disclose the buffer is configured to buffer the digital audio signal such that the buffered digital audio signal corresponds to a single frame of the digital audio signal, wherein the processor is configured to perform decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder; wherein the output interface is configured to convert the buffered digital audio signal to a single frame of the output optical signal, wherein the processor is configured to process the buffered digital audio signal to a single frame of the processed digital audio signal, and wherein the wireless transmitter is configured to transmit the single frame of the processed digital audio signal. 

However, regarding claim 11, the prior art of record fails to discloses wherein the buffer is configured to buffer the digital audio signal such that buffered digital audio signal corresponds to a single frame of the digital audio signal, wherein generating the processed digital audio signal includes performing decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder; wherein the output interface is configured to convert the buffered digital audio signal to a single frame of the output optical signal, wherein the processor is configured to process the buffered digital audio signal to a single frame of the processed digital audio signal, and wherein the wireless transmitter is configured to transmit the single frame of the processed digital audio signal. 




The Examiner found no suggestion or motivation to combine similar teachings from
prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than
the payment of the issue and to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Elliot et al (US 2019/0130923) discloses low latency audio distribution by receiving data having first number of audio samples and further repackaging the data into second number audio samples, see figure 2.

b. Eggerding et al (US 2017/0243596) discloses processing adaptive audio content by determining an audio type as one of the channel based audio, see figures 2, 3.

c. Davis et al (US 2007/0140499) discloses combining of multiple audio channels using down mixing to provide reconstruction of multiple audio channels, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636